Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The applicant has amended the claims resulting in the removal of certain members of a Markush group and requiring further search and consideration.  
The Remarks are not found persuasive for the reasons below set forth. 
Response to Arguments
Applicant’s arguments in conjunction with the amended claims, see "Applicant Arguments/Remarks Made in an Amendment", filed 11/16/2022, with respect to the rejection(s) of claim(s) 1-21 under 35 USC 102 and 35 USC 103 have been fully considered.  The ground(s) of rejection against Claim 1-21 are maintained in view of the amended claimset over Munnelly, Canard, and DeBoer.
The applicant has claimed a complex and sets for the complex in the nature of a product-by-process claim – see Claim 1(e), “a compound capable for forming a colored boronic complex… wherein the e) compound capable of forming a colored boronic complex comprises one or more occurrences of substructure (III).” (emphasis added by examiner) See MPEP 2113: 	"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted)
The formula I disclosed in the claim does not indicate how the substructure III is incorporated into the final boronic complex or the structure of the boronic complex produced. The claim does not recite the nature of the reaction as to all reactants, stoichiometries, or conditions under which the reaction occurs to generate the colored boronic complex. 
As such, the examiner has identified a compound which appears to meet the limitations for formula III as a reactant in that it appears in the body of the molecule of the cited prior art. The molecule of the prior art encompasses the R groups as demonstrated by the formulas disclosed by the various references as combined. 
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974).”  Because the amended claimset has removed several species from those present under (now canceled) claim 2 and imported claim limitations from claim 15 into claim 1, the resultant narrowing of the scope of claim 1 finds claim 1 obvious over Canard, Munnelly, and DeBoer, due to the product-by-process nature of the claim 1. 
The examiner maintains a prima facie showing of obviousness has been established in light of the cited prior art. The examiner has established in the office action that the reference Munnelly contemplates the composition comprising various dyes and borate/organoboron salt [0050]. The secondary references teach various dyes useful in laser dye recording elements including boron complexes.  As such it would have been obvious to incorporate same into Munnelly for the reasons more fully set forth in the office action. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
Applicant is invited to contact the examiner to schedule an interview to further discuss the boron complex.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                         
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057. The examiner can normally be reached M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/A.P.T./            Examiner, Art Unit 1737                                                                                                                                                                                            

/PAMELA H WEISS/            Primary Examiner, Art Unit 1771